 Case 1:18-cv-02991-RRM Document 9 Filed 06/18/19 Page 1 of 8 PageID #: 1090
                                                                 FILID
                                                             INCLBRK'SOPPICB
                                                          US.DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                              i«r   JUN 1 8 2019    -k
EASTERN DISTRICT OF NEW YORK
                                                            BROOKLYN OFFICE

Esther Herz and Lib! Herz,


                               Appellants,

                                                 Case No. 18-cv-2991

              V.


Moshie Solomon, PC.
and Richard E. O'Connell as Trustee,

                               Appellees.


ROSLYNN R. MAUSKOPF, United States District Judge




                   FULLY BRIEFED APPEAL




                                               Libi Herz & Esther Herz
                                               1148 East 10th Street
                                              Brooklyn, NY 11230
                                              (917)251-2848
 Case 1:18-cv-02991-RRM Document 9 Filed 06/18/19 Page 2 of 8 PageID #: 1091



                 SUMMARY OF ARGUMENT



On June 9, 2015 Judge Garia E. Craig put in an Order Directing
Turnover of the Estate Property to Chapter 7 trustee Richard E.
O'Connell. Trustee Richard O'Connell did not fulfill his trustee
duties and did not follow the court order to distribute the
remaining funds from the Ellen Ruth Silverman estate.
Richard E. O'Gonnell and Moshie Solomon were unjustly
awarded $58,218.50 in legal fees.

In Appellee's brief they make frivolous accusations of us
prolonging the case. That is simply inaccurate.
We have had no choice but to defend ourselves against there
barrage of baseless claims. Additionally, the Trustee and his
Counsel purposely did not follow the court order because they
knew that in 2014 the trustee in England no longer had the right to
distribute any of the funds. Therefore the trustee maliciously
abandoned his rights and only cared about his administration
fees. This entire court case was based on an orchestrated lie.
Trustee and his counsel brought up numerous illegitimate claims
to prolong the case starting with Lexington Insurance.
Lexington insurance was contacted by the trustee and informed
them to buy old judgements against Esther Herz.
This is one example of how the trustee prolonged the case.
Lexington Insurance had an alleged claim against Esther Herz,
not David Herz. The Bankruptcy proceedings never had anything
to do with Esther Herz.
It was solely for David Herz who died on January 4, 2013.
We are the ones that have been harassed, and slandered.
We ask the courts to please re look at the facts.
 Case 1:18-cv-02991-RRM Document 9 Filed 06/18/19 Page 3 of 8 PageID #: 1092




Ih thd CHAPTER 7 TRUSTEE'S OBJECTION TO MOTION OF
LIBI HERZ TO VACATE TURNOVER ORDER,on Page 3
(Exhibit A) paragraph 5 states:

In light of the fact there are administrative fees and expenses and
claims against the estate, the Trustee is(and has been) in the
process of administering the Estate in accordance with his duties
under the Bankruptcy code, and the continuation of the Turnover
Order is vital to his effort. The trustee, through counsel, has
provided a copy of the Turnover Order to counsel for the
Silberman Trustee by letter dated June 9, 2015 and has ever
since remained in contact with the Silberman trustees counsel
with regards to this matter.
Counsel for the Silberman Trustee had informed the trustee that
the last remaining issue with respect to the administration of the
Silberman estate in England was the existence of certain personal
property in England that had little value of the estate, and
requested that the trustee abandon the property so that the
Silberman trustee can proceed to close the Silberman estate and
distribute the Silberman inheritance.


This statement proves that they were in communication with the
England Trustee and addresses the request of abandonment to
come from the trustee in England of the Silberman estate.
This is incorrect information and part of their larger plan for getting
administration fees. Upon the closing of the Bankruptcy
proceedings we have made contact with the trustee in England
and he stated he never made those requests nor was any
documentation ever entered into court supporting this allegation.
This was yet another abuse of power by Richard E. O'Connell and
Moshie Solomon to put in the request as if it was coming from
someone else.
 Case 1:18-cv-02991-RRM Document 9 Filed 06/18/19 Page 4 of 8 PageID #: 1093



It has'now been found that the Trustee in England controlling the
Ellen Ruth Silberman estate had not been in the legal parameters
to control the inheritance since April 6, 2014.
This information was purposely withheld from us, and the court,
by both trustees and attorneys to manipulate and take advantage
of the system for there own financial gain.

Peter Alfred Birchwood as trustee for the Estate of Ellen Ruth
Silberman and his acting notary republic Hugh-Anton Stephens
had an agreement with another named beneficiary listed in the
will. Her name was Anne Yondorf. Anne Yondorf died on April 6,
2014 which in turn made their agreement to control the funds null
and void at the time of her death. They can not legally continue to
control or distribute the funds unless another named beneficiary
gives them that right through filing for a grant of representation.
No other beneficiary in the will gave them authority to continue.
The correct thing to do would have been to return the money to
the treasury department in England until a grant of representation
and an administrator be appointed by another beneficiary and
notify the US Bankruptcy court. Trustee and his counsel hid these
facts and only later abandoned their rights in lieu of them knowing
this information. If this information would have been declared, it
would ultimately hinder them from receiving any fees.

We have now had to hire an attorney in England who is
investigating the situation and filing to get them disbarred.
This has been yet another fee incurred on our end due to the
trustees negligence.

It is hard to believe that an experienced trustee does not check
the validity of an agreement. Anne Yondorf, the named beneficiary
who gave the former grant of representation to Peter Birchwood
would have been 92 years old then.
 Case 1:18-cv-02991-RRM Document 9 Filed 06/18/19 Page 5 of 8 PageID #: 1094



There are thousands of dollars on their inflated bill showing
various communications with England, so this must have been
addressed.
We believe they were all working in cahoots together to receive
what they could get before anyone finding out this information.

There is no detailed explanation for the breakdown of these costs
other than a "costing sheet" attached as (Exhibit B) providing a
breakdown of phone calls, letters and emails.
This leaves practically no adequate accounting of the funds.
Billing records must clearly identify each discrete task billed,
indicate the date the task was performed, the precise amount of
time spent(not to be billed in in increments greater than one-tenth
of an hour), who performed the task, their level of experience and
that persons hourly rate. In re Fibermak,lnc., 349 B.R. 385, 395
(Bankr.D.Vt. 2006).
The records must be detailed enough to enable a court to
determine whether the attorneys are claiming compensation for
hours that are "redundant, excessive, or otherwise unnecessary".

In the appellees brief they make no defense of all the illegitimate
and time consuming claims the invalidly raised.
One example of them intentionally prolonging the case stems
from their proof claim by Chase in the amount of $5,759.96 and
$1,872.54. Chase never wanted to open this case but were told
by the trustee, that this would be his only way to reopen the
case. They make no mention of the money being returned to us
by Chase Bank. This furthermore more proves his discrepancies.
They also clearly failed to the meet the documentation
requirements in order to have its claim allowed.
Specifically, it failed to include a copy of the credit card agreement
or a record of any transaction that is related to this claim.




                                                                               f
 Case 1:18-cv-02991-RRM Document 9 Filed 06/18/19 Page 6 of 8 PageID #: 1095



Finally It attaches a brief account summary which merely includes
a brief summary of the amount due to the debtors name and
address but fails to include any account statements to show how
this amount has been calculated, and failed to include a copy of
the agreement authorizing the charges and fees included in the
claim.
This claim is not only not entitled to prima facie validity under
Bankruptcy rule 3001(f) but its claims fails to include the minimum
evidence documentation to have it claim declared valid.
It should have been disallowed.

Lexington insurance who was contacted by Richard E. O'Connell
acknowledged that they are were no longer creditors in the
bankruptcy proceedings, withdrew one of there claims and the
other two were expunged. Lexington's claims were expunged by
court order dated August 30, 2016.

Furthermore to prove how we were taken advantage of are *a few
lines from the transcript from Bankruptcy court.

Dated October 6, 2015 of April 24, 2018 from the JJ Court
Transcriber Page 20/33 (Exhibit 0)reads:

The court(Judge Caria E. Craig): If it turns out that there is no--,
that there are no creditors of the estate- then the trustee -the
bankruptcy trustee does not get a fee, correct?
If you don't have anybody.

Mr. Solomon (response):
If there's no distribution to unsecured creditors that's correct.
Your honor, but there will be administrative expenses for all the
appearances in court there were not necessarily required by the
trustee, were required by other parties, as well.
 Case 1:18-cv-02991-RRM Document 9 Filed 06/18/19 Page 7 of 8 PageID #: 1096



They continued to tell the courts that asking for $100,000 half of
the inheritance was simply there way of negotiating a deal.


Dated October 6, 2015 of April 24,2018 from JJ Court Transcriber
Page 13/16 starting at line 11 it reads:

The court: That if it turns out at the end of the day, there aren't
any creditors and this was just an exercise to get leverage over
the Herz's, and that and to generate fees for the trustee then I'm
going to be looking with a very skeptical eye at the fee
application.

Page 29/33 :
The Court: Okay. Well, does the trustee have some duty to
examine the validity of the claims before he runs up a lot of
money in administering the estate?

Mr. Solomon: Well, your Honor, if a purpose is served, and right
now, you know, if we don't even get the funds, there is no funds in
the estate right now, there's nothing in the estate.

Page 18/33: Line 18:
Mr. Solomon: I just want to- the money will be safe in the trustee's
account.


Page 11/16 line 22:
The court: Right. But if -1 guess I'm saying what is the - if there is
no- if there isn't a creditor, or if there wasn't any creditors in this
estate, then what are we doing here?

Ultimately while these questions and concerns were raised,
they were not thoroughly cleared or checked. The trustee and his
counsels main goal was to continually bring up illegitimate claims
 Case 1:18-cv-02991-RRM Document 9 Filed 06/18/19 Page 8 of 8 PageID #: 1097




to stretch the court proceedings for legal fees as ALL their claims
were found to be baseless and without merit.

Upon filing this appeal, trustee Richard E. O'Connell personally
called me and asked me to please drop this appeal as he Is
retiring. We believe the Trustee and his attorney were careless
due to this. They manipulated the system with bogus creditors to
Incur administration fees. They also had no legal rights to collect
the funds as there was no living or current administrator
appointed In England therefore making the funds undlstrlbutable.
We have still not received any portion of the Inheritance.
We ask that the Honorable Judge Mauskopf, please return to us
or to the estate the $58,218.50 they were awarded.
We also ask that you please return to us the $150,000 In legal
fees we have had to spend In defending ourselves against all their
unjust claims.




                                                           5/13/ IQ



                                                                 ffer-
